Name: Commission Implementing Regulation (EU) 2016/985 of 7 June 2016 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Agneau de Pauillac (PGI))
 Type: Implementing Regulation
 Subject Matter: Europe;  regions of EU Member States;  consumption;  means of agricultural production;  marketing
 Date Published: nan

 21.6.2016 EN Official Journal of the European Union L 162/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/985 of 7 June 2016 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Agneau de Pauillac (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined France's application for the approval of amendments to the specification for the protected geographical indication Agneau de Pauillac, registered under Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 637/2004 (3). (2) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union as required by Article 50(2)(a) of that Regulation (4). (3) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should therefore be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Agneau de Pauillac (PGI) are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2016. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 2400/96 of 17 December 1996 on the entry of certain names in the Register of protected designation of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (OJ L 327, 18.12.1996, p. 11). (3) Commission Regulation (EC) No 637/2004 of 5 April 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Agneau de Pauillac and Agneau du Poitou-Charentes) (OJ L 100, 6.4.2004, p. 31). (4) OJ C 61, 17.2.2016, p. 26.